By Judge Jonathan c. Thacher
This matter came before the court on Plaintiffs Motion to Reconsider this Court’s ruling on October 27, 2000, denying Plaintiffs Motion to Amend its Motion for Judgment. After careful consideration of counsel’s brief, the Motion to Reconsider is denied.
At the October 27, 2000, hearing, thirty days before trial, Plaintiff requested leave to amend the Motion for Judgment to increase the ad damnum clause from $63,000 to $263,000. The Court, after considering Plaintiffs right to be compensated for damages allegedly caused by Defendants, found that such an increase would prejudice Defendants and adversely affect their ability to have a fair trial.
Plaintiffs citation to Peterson v. Castano, 260 Va. 299, 534 S.E.2d 736 (2000), in its Motion to Reconsider is unavailing. In that case, the Supreme Court of Virginia held that the circuit court abused its discretion when it denied a request to increase the ad damnum from $50,000 to $150,000 five months before trial. See id. In contrast, in the present case, Plaintiffs request came just thirty days before trial, simply too late.
For the reasons stated, Defendant’s Motion to Reconsider is denied.